DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 6/19/2020.
Claims 1-20 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in foreign Application No. IN202011019340, filed 5/6/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020, 7/26/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copies of Applicant’s IDS forms 1449 filed as stated above are attached to the instant Office Action.
Specification
The disclosure is objected to because of the following informalities: 
Para. [0032] line 3, “were” may be typo.
Para. [0039] last line, “of a client”, of may be typo.
Appropriate correction is required.
Claim Objections
Claims 3-4, 10, 17, 19 are objected to because of the following informalities:  
Claim 3 line 2 (similarly claim 4 line 2), “comprises” may read “comprise”.
Claim 10 line 1 (similarly claim 17 line 1), “wherein the plurality of machine learning classifiers is a …” may read “wherein the plurality of machine learning classifiers are …”.
Claim 19 line 2, “to calculating …” may read “to calculate …”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 14-15, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 line 2 recites the limitation "the next generation".  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to recite "the next generation of the plurality of machine learning classifiers".
Similarly, claim 8 line 2, claim 14 line 2, claim 15 line 2, claim 19 line 2, claim 20 line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US20200396233A1, hereinafter, "Luo"), in view of Sharif et al (US11,210,397B1, hereinafter, “Sharif”).
Regarding claim 1, Luo teaches:
A computer system (Luo, discloses system and method to identify entities based on behavior using machine learning models, see [Abstract]. Fig. 7, system 700) comprising: a memory; a network interface; and at least one processor coupled to the memory and the network interface (Luo, Fig. 7, Processor 726, Storage 724, Interface 722) and configured to 
receive a response to a request to verify whether an ostensible client of a service is actually a client or a bot, the response including an indicator of whether the ostensible client is a client or a bot (Luo, [0013] Accordingly, bot detection services are highly demanded (i.e. request) by both website owners and service providers. And [0015] The present concepts relate to identifying entities (i.e., detecting one or more characteristics of entities) based on their behavior patterns using machine learning models...Detecting bots based on their behavior (i.e. behavior) instead of their identities (which can be fraudulently altered) would be better able to distinguish between bots and humans (i.e. client)); 
receive information descriptive of interoperations between the ostensible client and the service that are indicative of whether the ostensible client is a client or a bot (Luo, [0018] Web traffic 102 (i.e. information) for a website may be obtained to be analyzed. The web traffic 102 may include one or more sessions 104 by one or more clients (i.e. client or bot) that access (i.e. interoperations) the website (i.e. service). And referring to fig. 5, and step 510, and [0064] the sessions and/or the requests therein may be labeled as bots or humans (i.e. clients), depending on the type of client that the sessions are associated with. Examiner notes, Luo’s client is human or bot where human is interpreted as client of the claim); and 
train [a plurality of machine learning classifiers] using the information and the indicator to generate [a next generation of the plurality of machine learning classifiers] (Luo, fig. 5 step 518, and [0064] In act 502, a corpus of training datasets containing web traffic logs may be obtained or accessed. And [0065] a machine learning model may be trained using the trace images (i.e. using images as one of classifiers) (i.e., the set of trace images corresponding to sessions labeled as bots and the set of trace images corresponding to sessions labeled as humans) as ground truths) (See the teachings of Sharif below for limitation(s) in bracket).  
While Luo teaches the main concept of the invention of identifying client being human or bot and training machine learning models with trace images, but does not explicitly teach a plurality of machine learning classifiers and next generation of plurality of machine learning classifiers, Sharif in the same field of endeavor teaches:
train a plurality of machine learning classifiers using the information and the indicator to generate a next generation of the plurality of machine learning classifiers (Sharif, discloses method for training malware classifiers, [Abstract]. And referring to fig. 3, step 308, and [Col. 7 lines 46-55] step 308 includes training second (i.e. next generation) machine learning classifiers with the transformed files and associated correct classification results, thus training the second machine learning classifiers as advanced anti-malware machine learning classifiers. The training may be actions that improve abilities of the second machine learning classifiers to provide security for computing devices by enhancing the second machine learning classifiers' abilities to perform nuanced malware detecting and thus protect against unknown viruses...). Examiner notes in this case the transformed file and associated correct classification result are the information and indicator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sharif in the bot behavior detection of Luo by training second machine learning classifiers as advanced anti-malware machine learning classifiers. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform a security of training second machine learning classifier to improve end-to-end neural networks for detecting malware from binary files (Sharif, [Abstract], [Col. 3 lines 16-24]).

Regarding claim 11, Luo-Sharif combination teaches:
A method of automatically training a plurality of machine learning classifiers to detect bots (Luo, discloses system and method to identify entities based on behavior using machine learning models, see [Abstract]. And Fig. 5, from step 502 Obtain web traffic logs to step 518 Train machine learning model can be interpreted as automatically training process), the method comprising: the steps substantially similar to the method steps performed by the computer system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above. 

Regarding claim 18, Luo-Sharif combination teaches:
A non-transitory computer readable medium storing processor executable instructions to automatically train a plurality of machine learning classifiers (Luo, discloses system and method to identify entities based on behavior using machine learning models, see [Abstract]. And [0071] the methods may be stored on one or more computer-readable storage media as instructions), the instructions comprising instructions to: perform method steps substantially similar to the steps performed by the computer system of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.  

Regarding claim 2, similarly claim 12, Luo-Sharif combination further teaches:
The computer system of claim 1, the method of claim 11, 
wherein the information descriptive of the interoperations includes one or more of source Internet Protocol (IP) address, destination IP address, source port, destination port, protocol, total packets exchanged, average inter arrival time of packets, and average time between mouse clicks (Luo, [0021] A session 104 may include one or more hypertext transfer protocol (HTTP) requests 106 sent from the client to a web server hosting a website… A request 106 may contain one or more fields, such as a... and a client IP field for the client's IP address).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif combination as applied above to claim 1, further in view of Basel et al (US20200134510A1, hereinafter, “Basel”).
Regarding claim 3, Luo-Sharif combination teaches:
The computer system of claim 1, 
While the combination of Luo-Sharif does not explicitly teach the following limitation(s), Basel in the same field of endeavor teaches:
wherein the plurality of machine learning classifiers comprises one or more of an artificial neural network, a Bayesian network, and support vector machine (Basel, discloses iterative clustering for machine learning model building, see [Title] and [Abstract]. And [0032] the processor 114 may execute the classifier generation instructions 124 to generate and train the first machine learning classifier 134. The first machine learning classifier 134 includes any type of trained classifier, such as a neural network classifier, a decision tree classifier, a support vector machine classifier, …).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Basel in the bot behavior detection of Luo-Sharif by using classifier generation to generate and train machine learning classifier such as support vector machine. This would have been obvious because the person having ordinary skill in the art would have been motivated to train the machine learning classifier that is used to classify data which is originally unsupervised (Basel, [Abstract], [0003-0004]).

Claims 4-5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif combination as applied above, further in view of Chen et al (US20180314971A1, hereinafter, “Chen”).
Regarding claim 4, similarly claim 13, Luo-Sharif combination teaches:
The computer system of claim 1, the method of claim 11,
While the combination of Luo-Sharif does not explicitly teach the following limitation(s), Chen in the same field of endeavor teaches:
wherein the plurality of machine learning classifiers comprises a master classifier and one or more community classifiers (Chen, discloses training machine learning models using a job server and a plurality of compute nodes, see [Abstract] and [Title]. And [0026] the computer system 100 has a master-worker architecture, where the job server 110 operates as a master of each of the training groups 140 and each training group operates as a worker for the job server. The job server 110 receives 115 jobs to train machine learning modules).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Chen in the bot behavior detection of Luo-Sharif by implementing machine learning training with master-worker job servers architecture. This would have been obvious because the person having ordinary skill in the art would have been motivated to train the machine learning models in a large scale distributed system to efficiently and effectively train multiple machine learning models (Chen, [Abstract], [0003-0004]).

Regarding claim 5, Luo-Sharif-Chen combination further teaches:
The computer system of claim 4, wherein the one or more community classifiers comprise a peer classifier, an alpha classifier, and an historical classifier (Chen, [0034] FIGS. 2A-2C are block diagrams of training groups having a master-worker architecture, a peer-to-peer architecture and a client-server architecture, respectively).  

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif-Chen combination as applied above to claim 4, claim 13 respectively, further in view of Gopalan et al (US20180285772A1, hereinafter, “Gopalan”).
Regarding claim 6, similarly claim 14, Luo-Sharif-Chen combination teaches:
The computer system of claim 4, the method of claim 13,
While the combination of Luo-Sharif-Chen does not explicitly teach the following limitation(s), Gopalan in the similar field of endeavor teaches:
wherein the at least one processor is further configured to calculate an accuracy of each machine learning classifier of the plurality of machine learning classifiers (Gopalan, discloses training and retraining machine learning model, see [Abstract]. And [0036] In one example, a geographic region may have recently been offered a premium video streaming service for which there is a large anticipated demand for the new service. Thus, in such a case, the network operator may determine that the accuracy of the machine learning model, e.g., a classifier for discriminating streaming video traffic, be very accurate).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gopalan in the bot behavior detection of Luo-Sharif-Chen by dynamically updating of machine learning models. This would have been obvious because the person having ordinary skill in the art would have been motivated to train and retrain the machine learning models by determining accuracy of the machine learning model associated with a classifier (Gopalan, [Abstract], [0036]).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif-Chen-Gopalan combination as applied above to claim 6 and 14 respectively, further in view of Song et al (US20200160207A1, hereinafter, “Song”).
Regarding claim 7, similarly claim 15, Luo-Sharif-Chen-Gopalan combination teaches:
The computer system of claim 6, the method of claim 14,
While the combination of Luo-Sharif-Chen-Gopalan does not explicitly teach the following limitation(s), in the similar field of endeavor Song teaches:
wherein the at least one processor is further configured to: determine whether any particular machine learning classifier of the next generation has an accuracy that transgresses a threshold value based on the accuracy of an ancestor classifier of the particular machine learning classifier; and replace the particular machine learning classifier with the ancestor classifier where the accuracy of the particular machine learning classifier transgresses the threshold value (Song, discloses updating a machine learning model based on model degradation, [Abstract]. And referring to fig. 5, and [0058] In 513, the method may include determining that a performance of the machine learning model has degraded based on the generated predictive output. And [0059] the method may further include updating the machine learning model at the edge based on the received data, and the transmitting may include transmitting, to the central server, the updated machine learning model. And [0061] In 522, the method may include identifying one or more edge devices associated with the industrial asset which are operating based on a previous machine learning model…).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Song in the bot behavior detection of Luo-Sharif-Chen-Gopalan by updating the machine learning model to previous model when machine learning model performance is degraded. This would have been obvious because the person having ordinary skill in the art would have been motivated to update machine learning model based on model deterioration with automated model update (Song, [Abstract]).

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif-Chen-Gopalan combination as applied above to claim 6, further in view of Copper et al (US20190340533A1, hereinafter, “Copper”).
Regarding claim 8, similarly claim 16, Luo-Sharif-Chen-Gopalan combination teaches:
The computer system of claim 6, the method of claim 14,
While the combination of Luo-Sharif-Chen-Gopalan does not explicitly teach the following limitation(s), in the similar field of endeavor Copper teaches:
wherein the at least one processor is further configured to: determine whether any particular machine learning classifier of the next generation has an accuracy that transgresses a threshold value based on the accuracy of the master classifier; and replace the master classifier with the particular machine learning classifier to generate a new master classifier where the accuracy of the particular machine learning classifier transgresses the threshold value (Copper, discloses system and method for improving integrity and quality of data used in training and applying machine learning algorithms, [0002]. And [0035] One important aspect of the invention provides systems and methods that improve the accuracy and utility of the primary model machine learning algorithm by creating from existing valid values of the historical data one or more data-replacing models for generating imputed replacement data values to be substituted for the missing or invalid data in a manner that reflects the context of other historical data values related to the historical data defining an output of interest).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Copper in the bot behavior detection of Luo-Sharif-Chen-Gopalan to improve the accuracy and utility of the primary model machine learning algorithm. This would have been obvious because the person having ordinary skill in the art would have been motivated for improving the integrity and quality of data used in training and applying machine learning algorithms to increase the utility and accuracy of computer implementations and executions of machine learning algorithms (Copper, [Abstract], [0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif-Chen-Gopalan-Copper combination as applied above to claim 8, further in view of Biswas et al (US20190102675A1, hereinafter, “Biswas”).
Regarding claim 9, Luo-Sharif-Chen-Gopalan-Copper combination teaches:
The computer system of claim 8, 
While the combination of Luo-Sharif-Chen-Gopalan-Copper does not explicitly teach the following limitation(s), in the similar field of endeavor Biswas teaches:
wherein the at least one processor is further configured to store the master classifier in a data store (Biswas, discloses generating and training machine learning systems using stored training datasets, [Abstract]. And [0087] The optimal parameters may then be stored on master machine learning server computer as default parameters for a type of machine learning system, training dataset, size of training dataset, and/or category of input data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Biswas in the bot behavior detection of Luo-Sharif-Chen-Gopalan-Copper to store the optimal parameters for generating and training machine learning systems. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the stored optimal parameters as default parameters for machine learning system as training dataset (Biswas, [Abstract]).

Claims 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif-Chen-Gopalan-Copper combination as applied above to claim 8, 16 respectively, further in view of Talathi et al (US20170061326A1, hereinafter, “Talathi”).
Regarding claim 10, similarly claim 17, Luo-Sharif-Chen-Gopalan-Copper combination teaches:
The computer system of claim 8, the method of claim 16, 
While the combination of Luo-Sharif-Chen-Gopalan-Copper does not explicitly teach the following limitation(s), in the similar field of endeavor Talathi teaches:
wherein the plurality of machine learning classifiers is a first plurality of machine learning classifiers and the at least one processor is further configured to add, as a peer classifier, the new master classifier to a second plurality of machine learning classifiers comprising a second master classifier (Talathi, discloses improving performance of a trained machine learning model, [Abstract]. And referring to fig. 6A/6B, and [0022] illustrating variations for adding a second classifier to a first classifier to improve the performance of a machine learning model).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Talathi in the bot behavior detection of Luo-Sharif-Chen-Gopalan-Copper to add second classifier to first classifier. This would have been obvious because the person having ordinary skill in the art would have been motivated to improve performance of a trained machine learning model by adding a second classifier with a second objective function to a first classifier with a first objective function (Talathi, [Abstract]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif combination as applied above to claim 18, further in view of Gopalan et al (US20180285772A1, hereinafter, “Gopalan”).
Regarding claim 19, Luo-Sharif combination teaches:
The non-transitory computer readable medium of claim 18, 
While the combination of Luo-Sharif does not explicitly teach the following limitation(s), Gopalan in the similar field of endeavor teaches:
further comprising instructions to calculating an accuracy of each machine learning classifier of the next generation.  (Gopalan, discloses training and retraining machine learning model, [Abstract]. And [0036] In one example, a geographic region may have recently been offered a premium video streaming service for which there is a large anticipated demand for the new service. Thus, in such a case, the network operator may determine that the accuracy of the machine learning model, e.g., a classifier for discriminating streaming video traffic, be very accurate).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Gopalan in the bot behavior detection of Luo-Sharif by dynamically updating of machine learning models. This would have been obvious because the person having ordinary skill in the art would have been motivated to train and retrain the machine learning models by determining accuracy of the machine learning model associated with a classifier (Gopalan, [Abstract], [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo-Sharif-Gopalan combination as applied above to claim 19, further in view of Copper et al (US20190340533A1, hereinafter, “Copper”).
Regarding claim 20, Luo-Sharif-Gopalan combination teaches:
The non-transitory computer readable medium of claim 19, 
While the combination of Luo-Sharif-Gopalan does not explicitly teach the following limitation(s), in the similar field of endeavor Copper teaches:
further comprising instructions to35ID19-0124-US01CTX00026USU1 determine whether any particular machine learning classifier of the next generation has an accuracy that transgresses a threshold value based on the accuracy of a master classifier; and replace the master classifier with the particular machine learning classifier to generate a new master classifier where the accuracy of the particular machine learning classifier transgresses the threshold value (Copper, [0035] One important aspect of the invention provides systems and methods that improve the accuracy and utility of the primary model machine learning algorithm by creating from existing valid values of the historical data one or more data-replacing models for generating imputed replacement data values to be substituted for the missing or invalid data in a manner that reflects the context of other historical data values related to the historical data defining an output of interest).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Copper in the bot behavior detection of Luo-Sharif-Gopalan to improve the accuracy and utility of the primary model machine learning algorithm. This would have been obvious because the person having ordinary skill in the art would have been motivated for improving the integrity and quality of data used in training and applying machine learning algorithms to increase the utility and accuracy of computer implementations and executions of machine learning algorithms (Copper, [Abstract], [0002]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Faigon et al (US20170353477A1) discloses methods of machine learning based anomaly detection.
Kurupati (US20210037048A1) discloses automated learning and detection of web bot transactions using deep learning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436